Citation Nr: 1517914	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  10-34 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder condition.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The issues of a right shoulder condition, a neck disorder, gastroesophageal reflux disease (GERD), and depression have been raised by the record in a written brief presentation of April 2015 by the Veteran's representative, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The Veteran served on active duty from July 1976 to September 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2013, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO.  A transcript of the hearing is of record.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

For the reasons expressed below, the Board has determined that the issue of entitlement to service connection for a left shoulder condition must be remanded for additional evidentiary development.

The Board takes notice, as an initial matter, that a standard medical reference work contains no entries for the words "clavicus" and "clavius," which have at times appeared in the record.  See Dorland's Illustrated Medical Dictionary 370 (32nd ed. 2012).  As it is clear from the Veteran's hearing testimony of April 2013 that a shoulder (clavicle) condition is at issue, the Board has characterized the Veteran's disability as one of the left clavicle or shoulder.

In his hearing testimony, the Veteran described how he initially injured his shoulders during service.  See Veteran's April 2013 hearing testimony.  He described an in-service injury in which there was impact on his right shoulder when he was thrown to the back of a vehicle that was beginning to move.  According to the Veteran, there was "injury on the right side and then the fracture to the left side."  A service treatment record of October 1977, apparently related to the incident described by the Veteran, notes a radiographic report of "avulsion fracture of distal clavicle."  The record appears to state that the examination was requested for "PA + LA L Shoulder," although the cursive "L" of "L Shoulder" is not clearly written.  In the "pertinent clinical history" section of the form, the clinician wrote, "R/O FX of shoulder knocked down while playing football."

In March 2008, the Veteran filed a disability benefits claim for "fractured clavicus and dislocated AV."  The claim did not specify the left shoulder or the right shoulder.  In November 2008, the RO denied service connection for "avulsion fracture of the clavicus," on the basis of a lack of evidence that the Veteran has a current disability of the left shoulder.

In July 2009, the Veteran filed a notice of disagreement that referenced "SC condition, fracture of the clavius" and the fact that "the Veteran has stated that his fracture of the clavius is effecting his R/L shoulder."

In July 2010, the Veteran filed a Form 9 appeal to the Board, which included the statements, "Veteran feels that his condition [has] gotten worse.  Veteran states that any movement of the upper extremities gives him pain in the right shoulder."

A VA medical record of October 2008, states, "The veteran was scheduled to undergo xray imaging at both shoulders 10/7/08. . . . The veteran failed to report for xray evaluation 10/7/08 at 9am. Veteran failed to show for the diagnostic study requested and scheduled for C & P purposes."  There is no indication in the claims folder that the Veteran was notified of an examination scheduled for October 7, 2008, and the Veteran maintains that he was not so notified.  See April 2015 written brief presentation.

Where entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for an examination or reexamination scheduled in conjunction with an original compensation claim, VA will decide the claim based on the evidence of record.  See 38 C.F.R. § 3.655(b) (2014).  Examples of good cause for failing to appear include, but are not limited to, "the illness or hospitalization of the claimant, death of an immediate family member, etc."  See 38 C.F.R. § 3.655(a) (2014); see also Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).

Because the record does not indicate that the Veteran was notified of a scheduled VA examination, good cause has been shown for the Veteran's failure to appear at the VA examination scheduled for October 2008.  Accordingly, the Veteran should be afforded another opportunity to be examined to determine the nature and etiology of any left shoulder disability.  It is the Veteran's responsibility to report for a scheduled examination of which he is notified and to cooperate in the development of the case.

In August 2008, the Veteran underwent a VA medical examination of his shoulders.  The examiner concluded that "the Veteran's left shoulder is normal."

Later VA treatment records, however, suggest the possibility of a current left shoulder condition.  For example, VA treatment records of February 2011 and September 2010 note "some tightness to left shoulder."  In a VA treatment record of November 2010, it was reported that "the shoulder xrays were pretty normal" (emphasis added).  A medical note of September 2010 references "DJD of shoulder" as a "chronic problem" without specifying the left or the right shoulder. Furthermore, a treatment record of July 2010 refers to the Veteran's "poss [sic] shoulder separations" in the plural, arguably referring to either the left or right shoulders or to both.

At the hearing in April 2013, the record was held open for 60 days to allow the Veteran time to submit chiropractic records relating to his left shoulder.  The Veteran testified at the hearing that he had received monthly treatment from a chiropractor for five to seven years.  To date, no chiropractic records have been submitted to VA.

The Veteran maintains that he continues to have disabilities of both the right and left shoulder and that, for purposes of possible VA disability benefits, "both shoulders are at issue."  See Veteran's April 2013 hearing testimony.

The Board finds, upon review of the record, that there is conflicting medical evidence as to whether the Veteran has a current disability of his left shoulder.  As noted above, while the August 2008 VA examiner found the left shoulder to be "normal," more recent Veteran's VA treatment records of the Veteran note "some tightness to left shoulder."  As noted, VA treatment records also contain ambiguous references to degenerative joint disease and fractures of the shoulders.  The Board also notes that the last VA examination of the Veteran's left shoulder took place over six years ago.

Given the length of time since the last VA medical examination, and the possibility of a current left shoulder disorder, a new examination should be provided.  See Green v. Derwinski, 1 Vet. App. 121, 124  (1991); Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).

In addition, as the Veteran has pointed out, the service treatment records (STRs) that are currently of record are incomplete in that they do not contain reports of an induction examination or other in-service examinations.  See April 2015 written brief presentation.  On remand, the AOJ should attempt to secure any remaining, available STRs and associate them with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to obtain all available in-service treatment records of the Veteran, and associate them with the claims file.  

2. Take appropriate steps to contact the Veteran in order to obtain the names and addresses of all medical care providers who have treated him for his left shoulder disability, which may include records from Dr. Orchard.  See March 2008 claim.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record, in order to ensure that complete records from these facilities are of record.

3. Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his claimed left shoulder disability.  The Veteran's claims folder must be made available to the examiner for review and the examination report should indicate that such review occurred.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must render an opinion as to whether it is at least as likely as not that any left shoulder disorder is related to the Veteran's military service, including any injury from the in-service incident described by the Veteran involving a vehicle.  See Veteran's April 2013 hearing testimony.

The examiner is advised that lay persons are competent to testify as to factual matters of which they have first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).

A rationale for all opinions expressed should be provided.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, the term means that the medical evidence both for and against a conclusion is evenly divided such that to find in favor of the conclusion is as medically sound as to find against it.

4. When the development requested has been completed, readjudicate the case based on all the evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



